




Exhibit 10.2
EXECUTIVE EMPLOYMENT AGREEMENT
THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is effective as of
January 2, 2015, between Rosetta Stone Ltd., a Virginia corporation (together
with its successors and assigns, the “Company”), and Sonia Cudd (“Executive”).
Recitals
The Company and Executive desire to enter into an agreement pursuant to which
the Company will employ Executive as its General Counsel and Secretary subject
to the terms and conditions of this Agreement.
Agreement
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
promises contained herein, the parties agree as follows:
1.
Employment.

The Company hereby engages Executive to serve as the General Counsel and
Secretary of the Company and its Affiliates, and Executive agrees to serve the
Company and its Affiliates, during the Service Term (as defined in Section 4
below) in the capacities, and subject to the terms and conditions, set forth in
this Agreement.
2.
Duties.

During the Service Term, Executive, as General Counsel and Secretary of the
Company, shall have all the duties and responsibilities customarily rendered by
General Counsels and Secretaries of companies of similar size and nature and
such other duties and responsibilities as may be delegated from time to time by
the Board or the Chief Executive Officer of the Company (“Chief Executive
Officer”) in their sole discretion. Executive will report to the Chief Executive
Officer.
Executive will devote her best efforts and substantially all of her business
time and attention (except for vacation periods and periods of illness or other
incapacity) to the business of the Company and its Affiliates. With the prior
consent of the Chief Executive Officer, Executive will be permitted to serve on
the boards of other companies so long as such service does not unreasonably
interfere with her duties to the Company.
3.
Salary, Bonus and Benefits.

The Board shall make all decisions related to Executive’s base salary and the
payment of bonuses, if any. Executive’s Annual Base Salary and other
compensation will be reviewed by the Board at least annually.
(a)Base Salary. During the Service Term, the Company will pay Executive a base
salary (the “Annual Base Salary”) as the Board may designate from time to time.
The initial Annual Base Salary shall be at the rate of $310,000 per annum paid
in accordance with the Company’s customary payroll practices (minus all
applicable withholdings and deductions). Executive’s Annual Base Salary for any
partial year will be prorated based upon the number of days elapsed in such
year. The Annual Base Salary may be increased (but not decreased) from time to
time during the Service Term by the Board based upon the Company’s and
Executive’s performance.
(b)Bonus Plan. Executive shall be eligible to receive a bonus in accordance with
Company bonus policy to be established by the Board from time to time. The
bonus, if any, will be determined by the Board based upon the Company’s
achievement of financial performance goals and other objectives, as determined
by the Board in good faith for each fiscal year of the Company. The Company will
pay Executive the bonus, if any, in accordance with the terms of the
then-current Company bonus policy. The Executive will be eligible to participate
in the annual bonus plan (the “Annual Bonus”) and be eligible to receive an
Annual Bonus target of fifty percent (50%) of her Annual Base Salary upon one
hundred percent (100%) achievement of annual objectives, beginning with the
Company’s 2015 fiscal year. For subsequent years, the Annual Bonus target as a
percentage of then-current Annual Base Salary, may be adjusted, but may not be
less than fifty percent (50%) of the Executive’s then-current Annual Base
Salary.
(c)Equity. The Executive will receive an initial equity grant, with a total
value of $275,000, consisting of a stock option award representing sixty percent
(60%) of such value and a restricted stock award grant representing forty
percent (40%)




--------------------------------------------------------------------------------




of such value, subject to the terms of the Rosetta Stone Inc. 2009 Omnibus
Incentive Plan, as amended, and the applicable form of award agreement. The
stock option award and restricted stock award shall each vest annually in four
(4) equal installments on the first, second, third and fourth anniversaries of
the date of employment, provided that Executive remains employed with the
Company on such vesting date. Executive shall be eligible to receive annual
grants of stock options and other equity awards in accordance with equity
compensation arrangements established by the Board. The grants shall have such
terms as are determined by the Board in accordance with the current stock plan
in place at time of grant.
(d)Benefits.
(i)Executive and, to the extent eligible, her dependents, shall be entitled to
participate in and receive all benefits under any welfare or pension benefit
plans and programs made available to the Company’s senior level executives or to
its employees generally (including, without limitation, medical, disability and
life insurance programs, accidental death and dismemberment protection, leave
and participation in retirement plans and deferred compensation plans), subject,
however, to the generally applicable eligibility, participation, and other
provisions of the various plans and programs and laws and regulations in effect
from time to time.
(ii)The Company shall reimburse Executive for all reasonable, ordinary and
necessary business, travel or entertainment expenses incurred during the Service
Term in the performance of her services hereunder in accordance with the
policies of the Company as they are from time to time in effect. Executive, as a
condition precedent to obtaining such payment or reimbursement, shall provide to
the Company any and all statements, bills or receipts evidencing the travel or
out-of-pocket expenses for which Executive seeks payment or reimbursement, and
any other information or materials, which the Company may from time to time
reasonably require. The Company shall reimburse Executive the amount of such an
expense in accordance with the Company’s expense reimbursement policy as in
effect from time to time, subject to Section 15.
(iii)Executive shall be provided paid time off including vacation, sick days,
holidays and shall be entitled to medical, disability, family and other leave in
accordance with Company policies as in effect from time to time for senior
executives.
(iv)Notwithstanding anything to the contrary contained above, the Company shall
be entitled to terminate or reduce any employee benefit enjoyed by Executive
pursuant to the provisions of this Section 3(d), but only if such reduction is
part of an across-the-board reduction applicable to all executives of the
Company who are entitled to such benefit and is permissible under the Code and
the Employee Retirement Income Security Act of 1974, as amended.
(e)Sign On Bonus. Executive shall receive a one-time cash signing bonus in the
amount of $75,000, subject to taxes and applicable withholdings, payable on the
first payroll following hire date. If Executive voluntarily terminates
employment with the Company, without Good Reason, or if the Executive is
terminated by the Company for Cause, as defined below, within twelve (12) months
of receiving the cash signing bonus, the Executive agrees to reimburse the
Company 100% of the cash signing bonus within 30 days of the effective date of
termination.
4.Employment Term.
Unless Executive’s employment under this Agreement is sooner terminated as a
result of Executive’s resignation or termination in accordance with the
provisions of Section 5 below, Executive’s term of employment (“Service Term”)
under this Agreement shall commence on the date hereof and shall continue for a
period of one (1) year, and at the end of each day it shall renew and extend
automatically for an additional day so that the remaining Service Term is always
one year; provided, however, that either party may terminate this Agreement
pursuant to Section 5 below for any reason.
5.
Termination.

Executive’s employment with the Company shall cease upon the first of the
following events to occur:
(a)Immediately upon Executive’s death.
(b)Upon thirty (30) days’ prior written notice by Executive to the Company of
Executive’s voluntary retirement at age 65 or older.
(c)Upon thirty (30) days’ prior written notice by the Company to Executive of
the Executive’s termination due to Disability. “Disability” means (i) Executive
is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, or (ii) Executive is, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, receiving income replacement benefits for a period of not less than
three (3) months under an accident and health plan covering employees of the
Company. A determination of Disability may be made by a physician selected or
approved by the Chief Executive Officer and, in this respect, Executive shall
submit to an examination by such physician upon request by the Chief Executive
Officer. Any such termination for disability shall be only as expressly
permitted by the Americans with Disabilities Act and any other applicable laws.




--------------------------------------------------------------------------------




(d)Immediately (after taking into consideration any cure period, if applicable)
upon delivery to Executive of a written notice from the Chief Executive Officer
that Executive has been terminated with or without Cause. “Cause” shall mean
termination for any of the following:
(i)Executive (a) commits a felony or a crime involving moral turpitude or
commits any other act or omission involving fraud, embezzlement or any other act
of dishonesty in the course of her employment by the Company which conduct
damages the Company or an Affiliate; (b) substantially and repeatedly fails to
perform duties of the office held by Executive as reasonably directed by the
Board and/or the Chief Executive Officer, (c) commits gross negligence or
willful misconduct with respect to the Company or an Affiliate; (d) commits a
material breach of this Agreement that is not cured within ten (10) days after
receipt of written notice thereof from the Board and/or Chief Executive Officer;
(e) fails, within ten (10) days after receipt by Executive of written notice
thereof from the Board and/or Chief Executive Officer, to correct, cease or
otherwise alter any failure to comply with instructions or other action or
omission which the Board and/or Chief Executive Officer reasonably believes does
or may materially or adversely affect the Company’s or an Affiliate’s business
or operations, (f) commits misconduct which is of such a serious or substantial
nature that a reasonable likelihood exists that such misconduct will materially
injure the reputation of the Company or an Affiliate, (g) harasses or
discriminates against the Company’s or an Affiliate’s employees, customers or
vendors in violation of the Company’s policies with respect to such matters, (h)
misappropriates funds or assets of the Company or an Affiliate for personal use
or willfully violates the Company policies or standards of business conduct as
determined in good faith by the Board and/or Chief Executive Officer, (i) fails,
due to some action or inaction on the part of Executive, to have immigration
status that permits Executive to maintain full-time employment with the Company
in the United States in compliance with all applicable immigration law, or (j)
discloses trade secrets of the Company or an Affiliate.
(e)Upon Executive’s voluntary resignation by the delivery to the Chief Executive
Officer of a written notice from Executive that Executive has resigned with or
without Good Reason. “Good Reason” shall mean Executive’s resignation from
employment with the Company after the occurrence of any of the following events
without Executive’s consent: (i) a material diminution in Executive’s Annual
Base Salary, duties, authority or responsibilities from the Annual Base Salary,
duties, authority or responsibilities as in effect at the commencement of the
Service Term, (ii) a material breach of the Agreement by the Company, or (iii) a
relocation of Executive’s primary place of employment to a geographic area more
than fifty (50) miles from the Company’s office in Arlington, Virginia;
provided, that the foregoing events shall not be deemed to constitute Good
Reason unless Executive has notified the Company in writing of the occurrence of
such event(s) within sixty (60) days of such occurrence and the Company has
failed to have cure such event(s) within thirty (30) business days of its
receipt of such written notice and termination occurs within one hundred (100)
days of the event.
6.Rights on Termination.
(a)If during the Service Term Executive’s employment is terminated under Section
5 above (x) by the Company without Cause or (y) by Executive with Good Reason,
then:
(i)The Company shall pay to Executive, at the times specified in Section 6(a)(v)
below, the following amounts:
(1)the Accrued Obligation;
(2)a single lump sum payment in cash equal to the product of (x) one-twelfth
(1/12th) of the amount of the Annual Base Salary in effect immediately prior to
the Termination Date and (y) twelve (12); and
(3)a single lump sum payment in cash equal to the product of (x) the monthly
basic life insurance premium applicable to Executive’s basic life insurance
coverage immediately prior to the Termination Date and (y) twelve (12). To the
extent then available under the life insurance program, Executive may, at her
option, convert her basic life insurance coverage to an individual policy after
the Termination Date by completing the forms required by the Company for this
purpose.
(4)     The Company will pay Executive the pro rata portion of the Executive’s
target bonus, if any, of Executive's Annual Bonus target bonus, if any, of
Executive's Annual Bonus earned up until such Termination Date in accordance
with the terms of the then-current Company bonus policy.
The amounts described in Section 6(a)(i)(2), (3) and (4) above shall be referred
to herein as the “Severance Payments.”
(ii)The Company shall provide professional outplacement and counseling services
through an outplacement firm chosen by the Company for twelve (12) months from
the Termination Date to assist Executive in her search for other employment.
(iii)Upon Executive’s termination, Executive and her spouse and eligible
dependents, as applicable, may elect health care coverage for up to eighteen
(18) months from her last day of work at the Company pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”). 
Subject to Section 6(a)(v) below, the Company will pay for up to twelve (12)
months, on an after-tax basis, the portion of Executive’s COBRA premiums for
such coverage that exceeds the amount that Executive would have incurred in
premiums for such coverage under the Company’s health plan if then employed




--------------------------------------------------------------------------------




by the Company; provided, however, the Company’s obligation shall only apply to
the extent COBRA coverage is elected and in effect during such period. Following
the twelve (12) months of coverage, Executive will be responsible for the full
amount of all future premium payments should she wish to continue COBRA
coverage. However, if Executive or her spouse becomes eligible for group health
coverage sponsored by another employer (regardless of whether such coverage is
actually elected) or for any other reason her COBRA coverage terminates, the
Company shall not be obligated to pay any portion of the premiums provided
hereunder for periods after she becomes eligible for such other coverage or her
COBRA coverage terminates. Executive shall have the obligation to notify the
Company if she or her spouse becomes eligible for group health coverage
sponsored by another employer.
The amounts described in Section 6(a)(ii) and (iii) above shall be referred to
herein as the “Severance Benefits.”
(iv)Payments and benefits provided to Executive under this Section 6 (other than
Accrued Obligation) are contingent upon Executive’s execution of a release
substantially in the form of Exhibit A hereto and such release becoming
irrevocable within sixty (60) days following her termination of employment.
(v)The Company shall pay Executive the amounts specified in Sections 6(a)(i)(1),
(2), and (3) within sixty (60) days after the Termination Date and the amounts
specified in Section 6(a)(i)(4) in accordance with the terms of the then-current
Company bonus policy, except that the Accrued Obligation will be paid earlier if
required by law; provided, however, that in no event shall the timing of
Executive’s execution of the release, directly or indirectly, result in her
designating the calendar year of payment, and if a payment that is subject to
execution of the release could be made in more than one taxable year, such
payment shall be made in the later taxable year. Notwithstanding the forgoing,
if the Executive is deemed on the Termination Date to be a Specified Employee,
then with regard to any Severance Payment or other payment or benefit under this
Agreement that is “deferred compensation” within the meaning of Section 409A and
which is paid as a result of the Executive’s Separation from Service, such
payment or benefit shall be made or provided at the date which is the earlier of
(A) the expiration of the six (6)-month period measured from the date of such
Separation from Service of the Executive, and (B) the date of the Executive’s
death (the “Delay Period”). Upon the expiration of the Delay Period, all
payments and benefits delayed pursuant to the preceding sentence (whether they
would have otherwise been payable in a single sum or in installments in the
absence of such delay) shall be paid or reimbursed to the Executive in a lump
sum with interest at the six (6)-month U.S. Treasury Rate in effect on the date
of Executive’s Separation From Service, and any remaining payments and benefits
due under this Agreement shall be paid or provided in accordance with the normal
payment dates specified for them herein.
(b)If the Company terminates Executive's employment for Cause, if Executive dies
or is Disabled, or if Executive resigns without Good Reason, the Company's
obligations to pay any compensation or benefits under this Agreement will cease
effective as of the Termination Date and the Company shall pay to Executive the
Accrued Obligation within sixty (60) days following the Termination Date or
earlier if required by law. Following such payments, the Company shall have no
further obligations to Executive, other than as may be required by law or the
terms of an employee benefit plan of the Company.
(c)Notwithstanding the foregoing, the Company's obligation to Executive for
Severance Payments or Severance Benefits under Section 6(a) above shall cease if
Executive is in violation of the provisions of Section 8 or 9 below.
(d)If the Executive retires at age sixty-five (65) or older, the Company shall
pay the Executive: (i) the Accrued Obligation within sixty (60) days after the
Termination Date or earlier if required by law, and (ii) the pro rata portion of
the Executive’s Annual Bonus target, if any, earned up until such Termination
Date in accordance with the terms of the then-current Company bonus policy. No
other amounts will be payable by the Company, other than as may be required by
law or the terms of an employee benefit plan of the Company.
7.Representations of Executive.
Executive hereby represents and warrants to the Company that the statements
contained in this Section 7 are true and accurate as of the date of this
Agreement.
(a)Legal Proceedings. Executive has not been (i) the subject of any criminal
proceeding (other than a minor traffic violation or other minor offense) which
has resulted in a conviction against Executive, nor is Executive the subject of
any pending criminal proceeding (other than a minor traffic violation or other
minor offense), (ii) indicted for, or charged in a court of competent
jurisdiction with, any felony or crime of moral turpitude, (iii) the defendant
in any civil complaint alleging damages in excess of $50,000, or (iv) the
defendant in any civil complaint alleging sexual harassment, unfair labor
practices or discrimination in the work place.
(b)Securities Law. Executive has not been found in a civil action by the
Securities and Exchange Commission, Commodity Futures Trading Commission, a
state securities authority or any other regulatory agency to have violated any
federal, state or other securities or commodities law.
(c)Work History; Immigration Status. Executive’s resume, previously provided by
Executive to the Company, is complete and correct in all material respects, and
accurately reflects Executive’s prior work history. Executive has the full legal
right to be employed on a full-time basis by the Company in the United States
under all applicable immigration laws on the basis of the Company’s continued
willingness to employ her on a full-time basis, and has provided the Company
with evidence of legal




--------------------------------------------------------------------------------




immigration status and will do so at any time upon request. The Company will, if
applicable, continue to cooperate with Executive in maintaining Executive’s work
visa status and/or any mutually agreeable adjustment of status.
(d)Employment Restrictions. Executive is not currently a party to any non-
competition, non-solicitation, confidentiality or other work-related agreement
that limits or restricts Executive’s ability to work in any particular field or
in any particular geographic region, whether or not such agreement would be
violated by this Agreement.
8.Confidential Information; Proprietary Information, etc.
(a)Obligation to Maintain Confidentiality. Executive acknowledges that any
Proprietary Information disclosed or made available to Executive or obtained,
observed or known by Executive as a direct or indirect consequence of her
employment with or performance of services for the Company or any of its
Affiliates during the course of her performance of services for, or employment
with, any of the foregoing Persons (whether or not compensated for such
services) and during the period in which Executive is receiving Severance
Payments, are the property of the Company and its Affiliates. Therefore,
Executive agrees that, other than in the course of performance of her duties as
an employee of the Company, she will not at any time (whether during or after
Executive’s term of employment) disclose or permit to be disclosed to any Person
or, directly or indirectly, utilize for her own account or permit to be utilized
by any Person any Proprietary Information or records pertaining to the Company,
its Affiliates and their respective business for any reason whatsoever without
the Chief Executive Officer’s consent, unless and to the extent that (except as
otherwise provided in the definition of Proprietary Information) the
aforementioned matters become generally known to and available for use by the
public other than as a direct or indirect result of Executive’s acts or
omissions to act. Executive agrees to deliver to the Company at the termination
of her employment, as a condition to receipt of the Severance Payments, or at
any other time the Company may request in writing (whether during or after
Executive’s term of employment), all records pertaining to the Company, its
Affiliates and their respective business which she may then possess or have
under her control. Executive further agrees that any property situated on the
Company’s or its Affiliates’ premises and owned by the Company or its
Affiliates, including disks and other storage media, filing cabinets or other
work areas, is subject to inspection by Company or its Affiliates and their
personnel at any time with or without notice. Nothing in this Section 8(a) shall
be construed to prevent Executive from using her general knowledge and
experience in future employment so long as Executive complies with this Section
8(a) and the other restrictions contained in this Agreement.
(b)Ownership of Property. Executive acknowledges that all inventions,
innovations, improvements, developments, methods, processes, programs, designs,
analyses, drawings, reports and all similar or related information (whether or
not patentable) that relate to the Company’s or any of its Affiliates’ actual or
anticipated business, research and development, or existing or future products
or services and that are conceived, developed, contributed to, made, or reduced
to practice by Executive (either solely or jointly with others) while employed
by the Company or any of its Affiliates (including any of the foregoing that
constitutes any Proprietary Information or records) (“Work Product”) belong to
the Company or such Affiliate and Executive hereby assigns, and agrees to
assign, all of the above Work Product to the Company or such Affiliate. Any
copyrightable work prepared in whole or in part by Executive in the course of
her work for any of the foregoing entities shall be deemed a “work made for
hire” under the copyright laws, and the Company or such Affiliate shall own all
rights therein. To the extent that any such copyrightable work is not a “work
made for hire,” Executive hereby assigns and agrees to assign to Company or such
Affiliate all right, title and interest, including without limitation, copyright
in and to such copyrightable work. Executive shall promptly disclose such Work
Product and copyrightable work to the Chief Executive Officer and perform all
actions reasonably requested by the Chief Executive Officer (whether during or
after Executive’s term of employment) to establish and confirm the Company’s or
its Affiliate’s ownership (including, without limitation, execution of
assignments, consents, powers of attorney and other instruments).
Notwithstanding anything contained in this Section 8(b) to the contrary, the
Company’s ownership of Work Product does not apply to any invention that
Executive develops entirely on her own time without using the equipment,
supplies or facilities of the Company or Affiliates or any Proprietary
Information (including trade secrets), except that the Company’s ownership of
Work Product does include those inventions that: (i) relate to the business of
the Company or its Affiliates or to the actual or demonstrably anticipated
research or development relating to the Company’s business; or (ii) result from
any work that Executive performs for the Company or its Affiliates.
(c)Third Party Information. Executive understands that the Company and its
Affiliates will receive from third parties confidential or proprietary
information (“Third Party Information”) subject to a duty on the Company’s and
its Affiliates’ part to maintain the confidentiality of such information and to
use it only for certain limited purposes. During the term of Executive’s
employment and thereafter, and without in any way limiting the provisions of
Sections 8(a) and 8(b) above, Executive shall hold Third Party Information in
the strictest confidence and shall not disclose to anyone (other than personnel
of the Company or its Affiliates who need to know such information in connection
with their work for the Company or its Affiliates) or use, except in connection
with her work for the Company or its Affiliates, Third Party Information unless
expressly authorized by the Chief Executive Officer in writing.
(d)Use of Information of Prior Employers, etc. Executive will abide by any
enforceable obligations contained in any agreements that Executive has entered
into with her prior employers or other parties to whom Executive has an
obligation of confidentiality.
(e)Compelled Disclosure. If Executive is required by law or governmental
regulation or by subpoena or other valid legal process to disclose any
Proprietary Information or Third Party Information to any Person, Executive will
immediately provide the Company with written notice of the applicable law,
regulation or process so that the Company may seek a protective




--------------------------------------------------------------------------------




order or other appropriate remedy. Executive will cooperate fully with the
Company and the Company’s representatives in any attempt by the Company, at its
sole cost and expense, to obtain any such protective order or other remedy. If
the Company elects not to seek, or is unsuccessful in obtaining, any such
protective order or other remedy in connection with any requirement that
Executive disclose Proprietary Information or Third Party Information then
Executive may disclose such Proprietary Information or Third Party Information
to the extent legally required; provided, however, that Executive will use her
reasonable best efforts to ensure that such Proprietary Information is treated
confidentially by each Person to whom it is disclosed.
9.Noncompetition and Nonsolicitation.
(a)Noncompetition and Nonsolicitation.
During Executive’s employment, and for a period of twelve (12) months following
the termination of Executive’s employment, Executive will not, within any
geographic area served or supervised by Executive during the twelve (12)-month
period immediately preceding the Termination Date:
(1) render or offer any Competing Service or Product to any client or customer
for whom Executive provided a Competing Service/Product on behalf of Company;
(2) render or offer any Competing Service or Product to any Prospective Customer
of Company; or,
(3) participate in the recruitment or hiring of any Company employee to provide
any Competing Service or Product.
“Competing Service or Product” means producing or selling software or services
used for learning foreign languages, including English as a foreign language,
and any other business carried on by the Company during Executive’s employment.
A “Prospective Customer” means any Person that the Executive, or other employee
working under the Executive, has entertained discussions with to become a client
or customer of Company at any time during the twelve (12)-month period
immediately preceding the Termination Date and who has not explicitly rejected a
business relationship with the Company. For purposes of this Section 9(a),
“Company” includes Company and any Affiliate to which Executive provided
services during her employment.
(b)Acknowledgment. Executive acknowledges that in the course of her employment
with the Company and its Affiliates, she has and will become familiar with the
trade secrets and other Proprietary Information of the Company and its
Affiliates. Executive further acknowledges that as the General Counsel and
Secretary of the Company, Executive has and will have direct or indirect
responsibility, oversight or duties with respect to the businesses of the
Company and its Affiliates and its and their current and prospective employees,
vendors, customers, clients and other business relations, and that, accordingly,
the geographical restriction contained in this Section 9 is reasonable in all
respects and necessary to protect the goodwill and Proprietary Information of
the Company and that without such protection the Company’s customer and client
relations and competitive advantage would be materially adversely affected. It
is specifically recognized by Executive that her services to the Company and its
Affiliates are special, unique and of extraordinary value, that the Company has
a protectable interest in prohibiting Executive as provided in this Section 9,
that Executive is responsible for the growth and development of the Company and
the creation and preservation of the Company’s goodwill, that money damages are
insufficient to protect such interests, that there is adequate consideration
being provided to Executive hereunder, that such prohibitions are necessary and
appropriate without regard to payments being made to Executive hereunder and
that the Company would not enter this Agreement with Executive without the
restriction of this Section 9. Executive further acknowledges that the
restrictions contained in this Section 9 do not impose an undue hardship on her
and, since she has general business skills that may be used in industries other
than that in which the Company and its Affiliates conduct their business, do not
deprive Executive of her livelihood. Executive further acknowledges that the
provisions of this Section 9 are separate and independent of the other sections
of this Agreement.
(c)Enforcement, etc. If, at the time of enforcement of Section 8 or 9 of this
Agreement, a court concludes that the restrictions stated herein are
unenforceable or unreasonable under circumstances then existing, the parties
hereto agree that the unenforceable or unreasonable restriction should be
severed from the Agreement and shall not affect the validity of enforceability
of the other restrictions in Section 8 or 9. Without limiting the generality of
the preceding sentence, the restrictions in Section 9 shall only be applicable
to the extent permitted (if at all) by the laws, bar rules, rules of
professional conduct any other similar rules governing Executive’s profession
and conduct as an attorney. Because Executive’s services are unique, because
Executive has access to Proprietary Information and for the other reasons set
forth herein, the parties hereto agree that money damages would be an inadequate
remedy for any breach of this Agreement. Therefore, without limiting the
generality of Section 12(f), in the event of a breach or threatened breach of
this Agreement, the Company or its successors or assigns may, in addition to
other rights and remedies existing in their favor, apply to any court of
competent jurisdiction for specific performance and/or injunctive or other
relief in order to enforce, or prevent any violations of, the provisions hereof
(without posting a bond or other security).
(d)Submission to Jurisdiction. The parties hereby: (i) submit to the
jurisdiction of any state or federal court sitting in the Commonwealth of
Virginia in any action or proceeding arising out of or relating to Section 8
and/or 9 of this Agreement; (ii) agree that all claims in respect of such action
or proceeding may be heard or determined in any such court; and (iii) agree not
to bring any action or proceeding arising out of or relating to Section 8 and/or
9 of this Agreement in any other court. The parties




--------------------------------------------------------------------------------




hereby waive any defense of inconvenient forum to the maintenance of any action
or proceeding so brought. The parties hereby agree that a final judgment in any
action or proceeding so brought shall be conclusive and may be enforced by suit
on the judgment or in any other manner provided by law.
GENERAL PROVISIONS
10.
Definitions.

“Accrued Obligation” means the sum of Executive’s Annual Base Salary through the
Termination Date for periods through but not following her Separation From
Service to the extent not theretofore paid.
“Affiliate” means, with respect to any particular Person, any other Person
controlling, controlled by or under common control with such particular Person.
A Subsidiary of the Company shall be an Affiliate of the Company.
“Board” means the Board of Directors of the Company or any committee of the
Board, such as the Compensation Committee, to which the Board has delegated
applicable authority.
“Code” means the Internal Revenue Code of 1986, as amended and the regulations
and guidance issued thereunder.
“Person” means any individual or corporation, association, partnership, limited
liability company, joint venture, joint stock or other company, business trust,
trust, organization, university, college, governmental authority or other entity
of any kind.
“Proprietary Information” means any and all data and information concerning the
business affairs of the Company or any of its Affiliates and not generally known
in the industry in which the Company or any of its Affiliates is or may become
engaged, and any other information concerning any matters affecting or relating
to the Company’s or its Affiliates businesses, but in any event Proprietary
Information shall include, any of the Company’s and its Affiliates’ past,
present or prospective business opportunities, including information concerning
acquisition opportunities in or reasonably related to the Company’s or its
Affiliates’ businesses or industries, customers, customer lists, clients, client
lists, the prices the Company and its Affiliates obtain or have obtained from
the sale of, or at which they sell or have sold, their products, unit volume of
sales to past or present customers and clients, or any other information
concerning the business of the Company and its Affiliates, their manner of
operation, their plans, processes, figures, sales figures, projections,
estimates, tax records, personnel history, accounting procedures, promotions,
supply sources, contracts, know-how, trade secrets, information relating to
research, development, inventions, technology, manufacture, purchasing,
engineering, marketing, merchandising or selling, or other data without regard
to whether all of the foregoing matters will be deemed confidential, material or
important. Proprietary Information does not include any information that
Executive has obtained from a Person other than an employee of the Company or an
Affiliate, which was disclosed to her without a breach of a duty of
confidentiality.
“Section 409A” means Section 409A of the Code.
“Separation From Service” shall have the meaning ascribed to such term in
Section 409A.
“Specified Employee” means a person who is a “specified employee” within the
meaning of Section 409A, taking into account the elections made and procedures
established in resolutions adopted by the Board.
“Subsidiary” means any company of which the Company owns securities having a
majority of the ordinary voting power in electing the board of directors
directly or through one or more subsidiaries.
“Termination Date” means the effective date of the termination of Executive’s
employment.
11.
Notices.

Any notice provided for in this Agreement must be in writing and must be mailed,
personally delivered or sent by reputable overnight courier service (charges
prepaid) to the recipient at the address below indicated:
If to the Company:
Rosetta Stone Ltd.
1919 North Lynn Street
7th Floor




--------------------------------------------------------------------------------




Arlington, VA 22209
Attention: Chief Executive Officer


With a copy to:
Rosetta Stone Ltd.
1919 North Lynn Street
7th Floor
Arlington, VA 22209
Attention: SVP, HR
If to Executive:
The last address on file with the Company.




Or such other addresses or to the attention of such other person as the
recipient party shall have specified by prior written notice to the sending
party. Any notice under this Agreement will be deemed to have been given when
delivered or, if mailed, five (5) business days after deposit in the U.S. mail.
12.
Miscellaneous.

(a)Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.
(b)Complete Agreement. This Agreement, those documents expressly referred to
herein and other documents of even date herewith embody the complete agreement
and understanding among the parties and supersede and preempt any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way.
(c)Counterparts; Facsimile Transmission. This Agreement may be executed in
separate counterparts, each of which is deemed to be an original and all of
which taken together constitute one and the same agreement. Each party to this
Agreement agrees that its own telecopied signature will bind it and that it
accepts the telecopied signature of each other party to this Agreement.
(d)Successors and Assigns. Except as otherwise provided herein, this Agreement
shall bind and inure to the benefit of and be enforceable by Executive, the
Company and their respective successors and assigns; provided that the rights
and obligations of the parties under this Agreement shall not be assignable
without the prior written consent of the other party, except for assignments by
operation of law and assignments by the Company to any successor of the Company
by merger, consolidation, combination or sale of assets. Any purported
assignment in violation of these provisions shall be void ab initio.
(e)Choice of Law; Jurisdiction. All questions or disputes concerning this
Agreement and the exhibits hereto will be governed by and construed in
accordance with the internal laws of the Commonwealth of Virginia, without
giving effect to any choice of law or conflict of law provision or rule (whether
of the Commonwealth of Virginia or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the Commonwealth of
Virginia. The parties hereby: (i) submit to the non-exclusive jurisdiction of
any state or federal court sitting in the Commonwealth of Virginia in any action
or proceeding arising out of or relating to this Agreement; and (ii) agree that
all claims in respect of such action or proceeding may be heard or determined in
any such court. Each party hereby waives any defense of inconvenient forum to
the maintenance of any action or proceeding so brought. The parties hereby agree
that a final judgment in any action or proceeding so brought shall be conclusive
and may be enforced by suit on the judgment or in any other manner provided by
law.
(f)Remedies. Each of the parties to this Agreement will be entitled to enforce
its rights under this Agreement specifically, to recover damages and costs
(including attorney’s fees) caused by any breach of any provision of this
Agreement and to exercise all other rights existing in its favor. The parties
hereto agree and acknowledge that money damages may not be an adequate remedy
for any breach of the provisions of this Agreement and that any party may in its
sole discretion apply to any court of law or equity of competent jurisdiction
(without posting any bond or deposit) for specific performance and/or other
injunctive relief in order to enforce or prevent any violations of the
provisions of this Agreement.
(g)Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company and Executive.
(h)Business Days. If any time period for giving notice or taking action
hereunder expires on a day which is a Saturday, Sunday or holiday in the state
in which the Company’s chief executive office is located, the time period shall
be




--------------------------------------------------------------------------------




automatically extended to the business day immediately following, such Saturday,
Sunday or holiday. The provisions of this Section 12(h) shall not apply to
determine the date an amount is payable under 6.
(i)Termination. This Agreement (except for the provisions of Sections 1, 2, 3,
and 4) shall survive the termination of Executive’s employment with the Company
and shall remain in full force and effect after such termination.
(j)No Waiver. A waiver by any party hereto of any right or remedy hereunder on
any one occasion shall not be construed as a bar to any right or remedy that
such party would otherwise have on any future occasion. Neither failure to
exercise nor any delay in exercising on the part of any party hereto, any right,
power or privilege hereunder shall preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein provided are cumulative and may be exercised singly or
concurrently, and are not exclusive of any rights or remedies provided by law.
(k)Insurance. The Company, at its discretion, may apply for and procure in its
own name for its own benefit life and/or disability insurance with respect to
Executive in any amount or amounts considered available provided, however, that
such procurement of insurance does not restrict the amount of insurance that
Executive may obtain for her own personal use. Executive agrees to cooperate in
any medical or other examination, supply any information, and to execute and
deliver any applications or other instruments in writing as may be reasonably
necessary to obtain and constitute such insurance.
(l)Taxes; Withholding of Taxes on Behalf of Executive. Executive shall be solely
responsible for any and all taxes imposed on Executive by reason of any
compensation and benefits provided under this Agreement, and all such
compensation and benefits shall be subject to applicable withholding. Without
limiting the scope of the preceding sentence, the Company and its Affiliates
shall be entitled to deduct or withhold from any amounts owing from the Company
or any of its Affiliates to Executive any federal, state, provincial, local or
foreign withholding taxes, excise taxes, or employment taxes imposed with
respect to Executive’s compensation or other payments from the Company or any of
its Affiliates or Executive’s ownership interest in the Company, including, but
not limited to, wages, bonuses, dividends, the receipt or exercise of stock
options and/or the receipt or vesting of restricted stock.
(m)Waiver of Jury Trial. Both parties to this agreement agree that any action,
demand, claim or counterclaim relating to the terms and provisions of this
agreement, or to its breach, may be commenced in the commonwealth of virginia in
a court of competent jurisdiction. Both parties to this agreement further agree
that any action, demand, claim or counterclaim shall be resolved by a judge
alone, and both parties hereby waive and forever renounce that right to a trial
before a civil jury.
13.Certain Additional Payments by the Company; Code Section 280G.
(a)Anything in this Agreement to the contrary notwithstanding, if any payment or
benefit Executive would receive pursuant to this Agreement ("Payment") would (i)
constitute a "parachute payment" within the meaning of Section 280G of the Code,
and (ii) but for this sentence, be subject to the excise tax imposed by Section
4999 of the Code (the "Excise Tax"), then such Payment shall be reduced to the
Reduced Amount. The "Reduced Amount" shall be either (x) the largest portion of
the Payment that would result in no portion of the Payment being subject to the
Excise Tax or (y) the largest portion, up to and including the total, of the
Payment, whichever amount, after taking into account all applicable federal,
state and local employment taxes, income taxes, and the Excise Tax (all computed
at the highest applicable marginal rate), results in Executive’s receipt, on an
after-tax basis, of the greater amount of the Payment notwithstanding that all
or some portion of the Payment may be subject to the Excise Tax. If a reduction
in payments or benefits constituting "parachute payments" is necessary so that
the Payment equals the Reduced Amount, reduction shall occur in the following
order: (A) payments which do not constitute nonqualified deferred compensation
subject to Section 409A; (B) cash payments shall be reduced first and in reverse
chronological order such that the cash payment owed on the latest date following
the occurrence of the event triggering such Excise Tax will be the first cash
payment to be reduced; and (C) employee benefits shall be reduced last (but only
to the extent such benefits may be reduced under applicable law, including, but
not limited to the Code and the Employee Retirement Income Security Act of 1974,
as amended) and in reverse chronological order such that the benefit owed on the
latest date following the occurrence of the event triggering such Excise Tax
will be the first benefit to be reduced. Any reduction shall be made in
accordance with Section 409A.
(b)The determinations and calculations required hereunder shall be made by
nationally recognized accounting firm that is (i) not be serving as accountant
or auditor for the person who acquires ownership or effective control or
ownership of a substantial portion of the Company’s assets (within the meaning
of Section 280G of the Code) or any Affiliate of such person, and (ii) agreed
upon by the Company and Executive (the “Accounting Firm”). The Company shall
bear all expenses with respect to the determinations by the Accounting Firm
required to be made hereunder.
(c)The Accounting Firm engaged to make the determinations hereunder shall
provide its calculations, together with detailed supporting documentation, to
the Company and Eligible Employee within fifteen (15) business days after the
date on which right to a Payment is triggered (if requested at that time by the
Company or Executive) or such other time as requested by the Company or
Executive. Any good faith determinations of the accounting firm made hereunder
shall be final, binding and conclusive upon the Company and Executive.
14.Indemnification.
During and following the employment period, the Company shall indemnify
Executive and hold Executive harmless from and against any claim, loss or cause
of action arising from or out of Executive’s performance as an officer, director
or employee of the Company or any of its Affiliates or in any other capacity,
including any fiduciary capacity, in which Executive serves at the request of
Company to the maximum extent permitted by applicable law and the Company’s
By-Laws, as in effect from time to




--------------------------------------------------------------------------------




time. Expenses incurred in defending or investigating a threatened or pending
action, suit or proceeding shall be paid directly by the Company in advance of
the final disposition of such action, suit or proceeding upon receipt of an
undertaking by or on behalf of Executive to repay such amount if it shall
ultimately be determined that she is not entitled to be indemnified by the
Company. To the extent that the Company reduces the indemnity rights provided
for under its By-Laws after execution of this Agreement, the Company’s indemnity
obligations hereunder shall be unaffected (to the extent permitted by applicable
law).
15.
Section 409A.

Although the Company does not guarantee to Executive any particular tax
treatment relating to the payments and benefits under this Agreement, the
parties acknowledge that this Agreement is intended to comply with, or be exempt
from, the requirements of Section 409A.


For purposes of this Agreement, a termination of employment will mean a
“separation from service” as defined in Section 409A, where required for
compliance with Section 409A.


With regard to any provision of this Agreement that provides for reimbursement
of costs and expenses or in-kind benefits, except as permitted by Section 409A,
(i) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit; (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits, provided during any taxable
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year; and (iii) such payments
shall be made on or before the last day of the service provider’s taxable year
following the taxable year in which the expense was incurred.
Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., “payment shall be made within sixty (60)
days after termination”), the actual date of payment within the specified period
shall be within the sole discretion of the Company.


[Signature pages follow]
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.
Rosetta Stone Ltd.
By:    /s/ Stephen M. Swad
Stephen M. Swad, President and CEO
EXECUTIVE




/s/ Sonia G. Cudd
Sonia Cudd
EXHIBIT A
Form of Release


CONSULT WITH AN ATTORNEY PRIOR TO SIGNING THIS AGREEMENT AND GENERAL RELEASE. BY
SIGNING THIS AGREEMENT AND GENERAL RELEASE YOU GIVE UP AND WAIVE IMPORTANT LEGAL
RIGHTS.


Agreement and General Release


This Agreement and General Release (“Release”) is between Rosetta Stone Ltd.
(the “Company”) and Sonia Cudd (“Executive”) (each a “Party,” and together, the
“Parties”). For purposes of this Release “Effective Date” shall mean the date




--------------------------------------------------------------------------------




that is the eighth day after the date on which Executive signs this Release,
provided Executive has not revoked this Release pursuant to Section 2(c) below.
Recitals
A.    Executive and the Company are parties to an Employment Agreement to which
this Release is appended as Exhibit A (the “Employment Agreement”).
B.    In addition to the Accrued Obligation (as defined in the Employment
Agreement), Executive wishes to receive the other payments and benefits
described Section 6(a) of the Employment Agreement.


C.    Executive and the Company wish to resolve, except as specifically set
forth herein, all claims between them arising from or relating to any act or
omission predating the Separation Date defined below.
Agreement
The Parties agree as follows:
1.    Confirmation of Severance Package Obligation. The Company shall pay or
provide to Executive the entire Severance Payments and Severance Benefits as
provided in Section 6(a) of the Employment Agreement, if Executive executes and
does not revoke this Release. The Severance Payments, together with the
Severance Benefits described in Sections 6(a)(i), (ii), (iii) and (iv) of the
Employment Agreement, are referred to herein as the “Severance Package.”
2.    Legal Releases
(a)    Executive, on behalf of Executive and Executive’s heirs, personal
representatives and assigns, and any other person or entity that could or might
act on behalf of Executive, including, without limitation, Executive’s counsel
(all of whom are collectively referred to as “Executive Releasers”), hereby
fully and forever releases and discharges the Company, its present and future
affiliates and subsidiaries, and each of their past, present and future
officers, directors, employees, shareholders, independent contractors,
attorneys, insurers and any and all other persons or entities that are now or
may become liable to any Executive Releaser due to any Executive Releasee’s act
or omission, (all of whom are collectively referred to as “Executive Releasees”)
of and from any and all actions, causes of action, claims, demands, costs and
expenses, including attorneys’ fees, of every kind and nature whatsoever, in law
or in equity, whether now known or unknown, that Executive Releasers, or any
person acting under any of them, may now have, or claim at any future time to
have, based in whole or in part upon any act or omission occurring on or before
the Effective Date, without regard to present actual knowledge of such acts or
omissions, including specifically, but not by way of limitation, matters which
may arise at common law, such as breach of contract, express or implied,
promissory estoppel, wrongful discharge, tortious interference with contractual
rights, infliction of emotional distress, defamation, or under federal, state or
local laws, such as the Fair Labor Standards Act, the Employee Retirement Income
Security Act, the National Labor Relations Act, Title VII of the Civil Rights
Act of 1964, the Age Discrimination in Employment Act, the Rehabilitation Act of
1973, the Equal Pay Act, the Americans with Disabilities Act, the Family and
Medical Leave Act, and any civil rights law of any state or other governmental
body; PROVIDED, HOWEVER, that notwithstanding the foregoing or anything else
contained in this Release, the release set forth in this Section shall not
extend to: (i) any rights arising under this Release; (ii) any vested rights
under any pension, retirement, profit sharing or similar plan; (iii) any rights
Executive has under any grants of stock options, restricted stock, or other
forms of equity that may have been provided to Executive during Executive’s
employment (such grants to be governed by the applicable equity plan and grant
agreement); (iv) any rights Executive has under applicable workers compensation
laws; (v) Executive’s rights, if any, to indemnification, and/or defense under
any Company certificate of incorporation, bylaw and/or policy or procedure, or
under any insurance contract or any indemnification agreement with the Company,
in connection with Executive’s acts and omissions within the course and scope of
Executive’s employment with the Company; (vi) Executive’s ability to communicate
with the Equal Employment Opportunity Commission (EEOC) or any other
governmental agency, provided Executive does not seek any personal relief for
any claims released herein; (vii) any claims arising after the date of
Executive’s execution of this Release; (viii) any obligations of the Company
under the Employment Agreement which survive Executive’s termination of
employment; or (viii) any other claims that cannot lawfully be released.
Executive hereby warrants that Executive has not assigned or transferred to any
person any portion of any claim which is released, waived and discharged above.
Executive further states and agrees that Executive has not experienced any
illness, injury, or disability that is compensable or recoverable under the
worker’s compensation laws of any state that was not reported to the Company by
Executive before the Effective Date, and Executive agrees not to not file a
worker’s compensation claim asserting the existence of any such previously
undisclosed illness, injury, or disability. Executive has specifically consulted
with counsel with respect to the agreements, representations, and declarations
set forth in the previous sentence. Executive understands and agrees that by
signing this Release Executive is giving up any right to bring any legal claim
against the Company concerning, directly or indirectly,




--------------------------------------------------------------------------------




Executive’s employment relationship with the Company, including Executive’s
separation from employment. Executive agrees that this legal release is intended
to be interpreted in the broadest possible manner in favor of the Company, to
include all actual or potential legal claims that Executive may have against the
Company, except as specifically provided otherwise in this Release.
(b)    In order to provide a full and complete release, each of the Parties
understands and agrees that this Release is intended to include all claims, if
any, covered under this Section 2 that such Party may have and not now know or
suspect to exist in such Party’s favor against any other Party and that this
Release extinguishes such claims. Thus, each of the Parties expressly waives all
rights under any statute or common law principle in any jurisdiction that
provides, in effect, that a general release does not extend to claims which the
releasing party does not know or suspect to exist in such Party’s favor at the
time of executing the release, which if known by such Party must have materially
affected such Party’s settlement with the party being released.
(c)    Executive acknowledges that she consulted with an attorney of her
choosing before signing this the Employment Agreement and this Release, and that
the Company provided her with no fewer than twenty-one (21) days during which to
consider the provisions of the Employment Agreement and this Release and,
specifically the release set forth at Section 2(a) above, although Executive may
sign and return the Release sooner if she so chooses. Executive further
acknowledges that she has the right to revoke this Release for a period of seven
(7) days after signing it and that this Release shall not become effective until
such seven (7)-day period has expired. Executive acknowledges and agrees that if
she wishes to revoke this Release, she must do so in writing, and that such
revocation must be signed by Executive and received by the Company in care of
the Chief Executive Officer no later than 5 p.m. (Eastern Time) on the seventh
(7th) day after Executive has signed this Release. Executive acknowledges and
agrees that, in the event that she revokes this Release, she shall have no right
to receive the Severance Package. Executive represents that she has read this
Release, including the release set forth in Section 2(a), above, affirms that
this Release and the Employment Agreement provide her with benefits to which she
would not otherwise be entitled, and understands its terms and that she enters
into this Release freely, voluntarily, and without coercion.
3.    Executive acknowledges that she has received all compensation to which she
is entitled for her work up to her last day of employment with the Company, and
that she is not entitled to any further pay or benefit of any kind, for services
rendered or any other reason, other than the Severance Package, and any expense
reimbursement due pursuant Section 3(d)(ii) of the Employment Agreement.
4.    Executive agrees that the only thing of value that she will receive by
signing this Release is the Severance Package.
5.    The Parties agree that their respective rights and obligations under the
Employment Agreement shall survive the execution of this Release.
6.    The parties understand and agree that this Release shall not be construed
as an admission of liability on the part of any person or entity, liability
being expressly denied.
7.    Executive represents and warrants to the Company that, prior to the
Effective Date, Executive did not disclose to any person, other than to
Executive’s spouse, tax advisor and counsel, the terms of this Release or the
circumstances under which the matter that is the subject of this Release has
been resolved. After the Effective Date, neither Executive, counsel for
Executive, nor any other person under Executive’s control shall disclose any
term of this Release or the circumstances of Executive’s separation from the
Company, except that Executive may disclose such information to Executive’s
spouse, or as required by subpoena or court order, or to an attorney or
accountant to the extent necessary to obtain professional advice. Executive
shall not be entitled to rely upon the foregoing exception for disclosures
pursuant to subpoena or court order unless Executive has given the Company
written notice, within three business days following service of the subpoena or
court order.
8.    Executive covenants never to disparage or speak ill of the Company or any
the Company product or service, or of any past or present employee, officer or
director of the Company, nor shall Executive at any time harass or behave
unprofessionally toward any past, present or future the Company employee,
officer or director.
9.    Executive acknowledges that because of Executive’s position with the
Company, Executive may possess information that may be relevant to or
discoverable in connection with claims, litigation or judicial, arbitral or
investigative proceedings initiated by a private party or by a regulator,
governmental entity, or self-regulatory organization, that relates to or arises
from matters with which Executive was involved during Executive’s employment
with the Company, or that concern matters of which Executive has information or
knowledge (collectively, a “Proceeding”). Executive agrees that Executive shall
testify truthfully in connection with any such Proceeding, shall cooperate with
the Company in connection with every such Proceeding, and that Executive’s duty
of cooperation shall include an obligation to meet with the Company
representatives and/or counsel




--------------------------------------------------------------------------------




concerning all such Proceedings for such purposes, and at such times and places,
as the Company reasonably requests, and to appear for deposition and/or
testimony upon the Company’s request and without a subpoena. The Company shall
reimburse Executive for reasonable out-of-pocket expenses that Executive incurs
in honoring Executive’s obligation of cooperation under this Section 9.
10.    Miscellaneous Terms and Conditions
(a)    Each party understands and agrees that Executive or it assumes all risk
that the facts or law may be, or become, different than the facts or law as
believed by the party at the time Executive or it executes this Release.
Executive and the Company acknowledge that their relationship precludes any
affirmative obligation of disclosure, and expressly disclaim all reliance upon
information supplied or concealed by the adverse party or its counsel in
connection with the negotiation and/or execution of this Release.
(b)    The parties warrant and represent that they have been offered no promise
or inducement except as expressly provided in this Release, and that this
Release is not in violation of or in conflict with any other agreement of either
party.
(c)    All covenants and warranties contained in this Release are contractual
and shall survive the closing of this Release.
(d)     This Release shall be binding in all respects upon, and shall inure to
the benefit of, the parties’ heirs, successors and assigns.
(e)    This Release shall be governed by the internal laws of the Commonwealth
of Virginia, irrespective of the choice of law rules of any jurisdiction.
(f)    Should any provision of this Release be declared illegal or unenforceable
by any court of competent jurisdiction and cannot be modified to be enforceable,
such provision shall immediately become null and void, leaving the remainder of
this Release in full force and effect. Notwithstanding the foregoing, if Section
2(a), above, is declared void or unenforceable, then this Release shall be null
and void and both parties shall be restored to the positions that they occupied
before the Release’s execution (meaning that, among other things, all sums paid
by the Company pursuant to Section 1, above, shall be immediately refunded to
the Company); provided that in such circumstances this Release and the facts and
circumstances relating to its execution shall be inadmissible in any later
proceeding between the parties, and the statutes of limitations applicable to
claims asserted in the proceeding shall be deemed to have been tolled for the
period between the Effective Date and 10 days after the date on which Section
2(a) is declared unenforceable.
(g)    This Release constitutes the entire agreement of the parties and a
complete merger of prior negotiations and agreements.
(h)    This Release shall not be modified except in a writing signed by the
parties.
(i)    No term or condition of this Release shall be deemed to have been waived,
nor shall there be an estoppel against the enforcement of any provision of this
Release, except by a writing signed by the party charged with the waiver or
estoppel. No waiver of any breach of this Release shall be deemed a waiver of
any later breach of the same provision or any other provision of this Release.
(j)    Headings are intended solely as a convenience and shall not control the
meaning or interpretation of any provision of this Release.
(k)    Pronouns contained in this Release shall apply equally to the feminine,
neuter and masculine genders. The singular shall include the plural, and the
plural shall include the singular.
(l)    Each party shall promptly execute, acknowledge and deliver any additional
document or agreement that the other party reasonably believes is necessary to
carry out the purpose or effect of this Release.
(m)    Any party contesting the validity or enforceability of any term of this
Release shall be required to prove by clear and convincing evidence fraud,
concealment, failure to disclose material information, unconscionability,
misrepresentation or mistake of fact or law.




--------------------------------------------------------------------------------




(n)    The parties acknowledge that they have reviewed this Release in its
entirety and have had a full and fair opportunity to negotiate its terms and to
consult with counsel of their own choosing concerning the meaning and effect of
this Release. Each party therefore waives all applicable rules of construction
that any provision of this Release should be construed against its drafter, and
agrees that all provisions of the agreement shall be construed as a whole,
according to the fair meaning of the language used.
(o)    Every dispute arising from or relating to this Release shall be tried
only in the state or federal courts situated in the Commonwealth of Virginia.
The parties consent to venue in those courts, and agree that those courts shall
have personal jurisdiction over them in, and subject matter jurisdiction
concerning, any such action.
(p)    In any action relating to or arising from this Release, or involving its
application, the party substantially prevailing shall recover from the other
party the expenses incurred by the prevailing party in connection with the
action, including court costs and reasonable attorneys’ fees. If Executive is
the substantially prevailing party, the Company shall pay such expenses within
60 days following the determination that she is the substantially prevailing
party.
(q)    This Release may be executed in counterparts, or by copies transmitted by
telecopier, all of which shall be given the same force and effect as the
original.
[SIGNATURES FOLLOW]
NOTE: DO NOT SIGN THIS SUPPLEMENTAL LEGAL RELEASE UNTIL AFTER EXECUTIVE’S FINAL
DAY OF EMPLOYMENT.
ROSETTA STONE LTD.






By:
Stephen M. Swad, President and CEO


Date:
EXECUTIVE








Sonia Cudd
Date:





 




